FINDINGS OF FACT
SIDNEY M. WEAVER, Bankruptcy Judge.
These matters were tried by the Court on November 4th, 1980. The Court having heard the testimony and examined the evidence presented, having observed the candor and demeanor of the witness, having considered the arguments of counsel and being otherwise fully advised in the premises, does hereby make the following Findings of Fact and Conclusions of Law.
Medina’s Men’s Shop, Inc., Medina’s Department Store, Inc., and Ramon and Ana Isabel Medina, each filed voluntary petitions in bankruptcy and relief was ordered as to each of the debtors on September 10, 1980. An Order of Transfer and Consolidation was entered on September 12, 1980.
*103William D. Seidle was appointed trustee for the estates of Medina’s Men’s Shop, Inc., Medina’s Department Store, Inc. and Ramon and Ana Isabel Medina on September 16, 1980.
On October 30, 1980, the Trustee filed an adversary proceeding to sell property of the estate free and clear of any interest in such property of any secured creditors, with the liens, if any, to attach to the proceeds of the sale.
This Court has jurisdiction of this proceeding pursuant to 28 U.S.C. § 1471.
Certain property of the estate consisting of inventory, including men’s and women’s clothing and accessories, is located at Medina’s Men’s Shop, Inc., 1107 N.W. 22nd Avenue, Miami, Florida. Other property, including fixtures, counters, and clothing racks is located at Storage Warehouse Company, 601 S.W. 8th Street, Miami, Florida.
Medina’s Men’s Shop, Inc. has been burglarized several times within the past few weeks, and although the store is boarded up, the Court finds that further theft and vandalism may occur unless immediate action is taken.
If the property located in the store is not sold as soon as possible, the creditors will be harmed by the recurring theft of the property located at the store. Furthermore, selling the property located at the warehouse at the same time will minimize the expense of the sale, thus benefitting the creditors of the estate.
The Small Business Administration and Southeast First National Bank of Miami, Coral Way Banking Center, N. A. have claimed liens of certain property of the estate, including the above-described inventory and equipment, but neither entity has any objection to selling the property free and clear of liens, with the liens, if any, to attach to the proceeds of the sale.
The Court finds that the Trustee’s proposition to sell the inventory and other property located at Medina’s Men’s Shop, Inc. and at the warehouse by a private sale is commercially reasonable considering the emergency nature of the circumstances.
Pursuant to Section 363(f), the Trustee may sell property free and clear of any interest in such property of an entity other than the estate if such entity consents or such entity could be compelled, in a legal or equitable proceeding, to accept a money satisfaction of such interest.
The Court will enter a Judgment in accordance with these findings of fact and conclusions of law.